Exhibit 10.4

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[            ] between AV Homes, Inc., a Delaware corporation (the “Company”),
and [            ] (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, it is essential that the Company retain and attract as directors and
officers the most capable persons available;

WHEREAS, the Certificate of Incorporation and Bylaws of the Company (the
“Constituent Documents”) provide that the Company shall indemnify directors and
officers to the fullest extent permitted by law, provide for advancement of
expenses in connection with proceedings prior to a final disposition of the
proceedings upon the director’s or officer’s undertaking to repay the advances
in certain events and acknowledge that the rights of indemnification and
advancement of expenses are not exclusive of other rights to indemnification or
similar protection to which they may be entitled by agreement;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals as directors and
officers, the Company will attempt to maintain on an ongoing basis, at its sole
expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities, as permitted under the Delaware General
Corporation Law (“DGCL”) and the Bylaws of the Company;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining directors and
officers;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining directors and officers is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be increased certainty of protection of such persons against
monetary liability for their actions as directors and officers in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified in the future;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Constituent Documents and insurance as adequate in the present circumstances,
and may not be willing to serve, or continue to serve, as a director or officer
without adequate protection, and the Company desires Indemnitee to serve, or
continue to serve, in such capacity. Indemnitee is willing to serve and continue
to serve the Company on the condition that Indemnitee be so indemnified; and



--------------------------------------------------------------------------------

WHEREAS, this Agreement is a supplement to and in furtherance of the Constituent
Documents of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as [an
officer] [a director] after the date hereof, the parties hereto agree as
follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of Indemnitee’s Corporate Status (as hereinafter
defined), the Indemnitee was or is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a party to a
Proceeding by or in the right of the Company. Pursuant to this Section 1(a),
Indemnitee shall be indemnified against all Expenses (as hereinafter defined),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in connection with
such Proceeding or any claim, issue or matter therein, if the Indemnitee acted
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
Indemnitee’s Corporate Status, Indemnitee was or is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee, or on
the Indemnitee’s behalf, in connection with such Proceeding if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been finally adjudged in such Proceeding to be liable to
the Company unless and only to the extent that the Court of Chancery of the
State of Delaware shall determine that such indemnification for Expenses may be
made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified to the fullest extent permitted by law, as such may be amended from
time to time, against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company, to
the fullest extent permitted by law, shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved

 

2



--------------------------------------------------------------------------------

claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, and without payment by the Company or the Indemnitee,
shall be deemed to be a successful result as to such claim, issue or matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement but subject
to the limitations on indemnification expressly set forth in this Section 2, the
Company, to the fullest extent permitted by law, shall and hereby does indemnify
and hold harmless Indemnitee against all Expenses, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf if, by reason of Indemnitee’s Corporate Status,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (other than a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the gross
negligence, negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Section 2, except as otherwise set forth in this Section 2, shall be that the
Company shall not be obligated to make any payment to Indemnitee if it is
finally determined (under the procedures, and subject to the presumptions, set
forth in Sections 6 and 7 hereof) that such payment is unlawful. Notwithstanding
anything in this Agreement to the contrary, and except as set forth in Section 1
and 5, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding (or part thereof) (i) initiated
prior to a Change in Control (as defined in Section 11) by Indemnitee against
the Company or any director or officer of the Company unless the Board of
Directors of the Company has authorized joined such Proceeding (or part thereof)
or the Proceeding is a Proceeding to enforce the Indemnitee’s right to
indemnification pursuant to the rights to indemnification granted pursuant to
the Constituent Documents or this Agreement; or (ii) on account of Indemnitee’s
conduct that is finally determined (under the procedures and subject to the
presumptions set forth in Section 6 and 7 hereof) to constitute bad faith or to
be knowingly fraudulent or deliberately dishonest or to constitute willful
misconduct; or that constitutes the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of, or Rule 10b-5 promulgated under,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

3. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement or the Constituent Documents in
connection with a Proceeding is unavailable to Indemnitee for any reason
whatsoever but contribution is permissible under applicable law, the Company, in
lieu of indemnifying Indemnitee, shall contribute to the amount of Expenses
(including attorneys’ fees), judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such expenses, judgments, penalties, fines or

 

3



--------------------------------------------------------------------------------

settlement amounts, as well as any other equitable considerations which the law
may require to be considered. The relative fault of the Company and all
officers, directors or employees of the Company, other than Indemnitee, who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary and the degree to which their conduct is
active or passive. The Company agrees that it would not be equitable if
contribution pursuant to this Section 3 were determined by pro rata allocation
or any other method of allocation that does not take into account the
considerations described in this Section 3.

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company, prior to the final disposition of a Proceeding, shall
advance all Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding by reason of Indemnitee’s Corporate Status within thirty
(30) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee. Any
advances pursuant to this Section 5 shall be unsecured and interest free, shall
be made without regard to Indemnitee’s ability to repay amounts advanced and
shall be made without regard to Indemnitee’s ultimate entitlement to
indemnification.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. The parties agree that the following procedures and
presumptions shall apply, to the fullest extent permitted by law, in the event
of any question as to whether Indemnitee is entitled to indemnification under
this Agreement:

(a) Request for Advancement. To obtain advancement of Expenses under this
Agreement, Indemnitee shall submit to the Company a written request therefor,
together with such invoices or other supporting information as may be reasonably
requested by the Company and reasonably available to Indemnitee, and, only to
the extent required by applicable law which cannot be waived, an unsecured
written undertaking to repay amounts advanced.

(b) Request for Indemnification. To obtain indemnification under this Agreement,
Indemnitee shall, at such time as determined by Indemnitee in Indemnitee’s sole
discretion, submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification.

 

4



--------------------------------------------------------------------------------

(c) Procedure for Determination of Entitlement to Indemnification. Upon written
request by Indemnitee for indemnification pursuant to the first sentence of
Section 6(b) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement to indemnification shall be made in the
specific case as follows:

(i) Indemnitee’s entitlement to indemnification shall be made by one of the
following four methods, which shall be at the election of the board: (1) by a
majority vote of the Disinterested Directors (as hereinafter defined), even
though less than a quorum, (2) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (3) if there are no Disinterested Directors or if the
Disinterested Directors so directs, by Independent Legal Counsel (as hereinafter
defined) in a written opinion to the Board of Directors, a copy of which shall
be delivered to the Indemnitee, or (4) if so directed by the Board of Directors,
by the stockholders of the Company. Notwithstanding anything herein stated, if
there has been a Change in Control, the determination shall be made by
Independent Legal Counsel.

(ii) If the determination of entitlement to indemnification is to be made by
Independent Legal Counsel pursuant to Section 6(c) hereof, the Independent Legal
Counsel shall be selected as provided in this Section 6(c)(ii). The Independent
Legal Counsel shall be selected by the Board of Directors. Indemnitee may,
within 10 days after such written notice of selection shall have been given,
deliver to the Company a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Legal Counsel so selected does not meet the requirements of “Independent Legal
Counsel” as defined in Section 11 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Legal
Counsel. If a written objection is made and substantiated, the Independent Legal
Counsel selected may not serve as Independent Legal Counsel unless and until
such objection is withdrawn or a court has determined that such objection is
without merit. If the determination of entitlement to indemnification is to be
made by Independent Legal Counsel pursuant to Section 6(c)(i) hereof and within
30 days after submission by Indemnitee of a written request for indemnification
pursuant to Section 6(b) hereof, no Independent Legal Counsel shall have been
selected and not objected to, either the Company or Indemnitee may petition the
Court of Chancery of the State of Delaware or other court of competent
jurisdiction for resolution of any objection which shall have been made by the
Indemnitee to the Company’s selection of Independent Legal Counsel and/or for
the appointment as Independent Legal Counsel of a person selected by the court
or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Legal Counsel under Section 6(c)(i) hereof. The Company shall
pay any and all reasonable fees and expenses of Independent Legal Counsel
incurred by such Independent Legal Counsel in connection with acting pursuant to
Section 6(c)(i) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 6(c)(ii), regardless of the
manner in which such Independent Legal Counsel was selected or appointed.

 

5



--------------------------------------------------------------------------------

(iii) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion. Neither the failure of the Company (including by its
directors or Independent Legal Counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or Independent Legal Counsel) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to a court action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(iv) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise (as hereinafter defined) other
than Indemnitee in the course of their duties, or on the advice of legal counsel
for the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise, unless Indemnitee
has knowledge that makes such reliance unwarranted. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of the Enterprise other than Indemnitee shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 6(c)(iv) are satisfied,
it shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion.

(v) If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
such determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(d)(v) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(c)(iii) of this Agreement and if (A) within thirty (30) days after
receipt by the Company of the request for such determination, the Board of
Directors or the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within ninety (90) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within thirty (30) days after such receipt for the purpose of making such
determination, and such meeting is held for such purpose within ninety (90) days
after such receipt.

 

6



--------------------------------------------------------------------------------

(vi) Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company shall use its reasonable
best efforts to ensure that any Independent Legal Counsel, member of the Board
of Directors or stockholder of the Company shall act reasonably and in good
faith in making a determination regarding the Indemnitee’s entitlement to
indemnification under this Agreement. Any reasonable costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

(vii) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall
not be presumed that Indemnitee has been unsuccessful on the merits or otherwise
in such action, suit or proceeding. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.

7. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(c)(i) of this Agreement within 90 days after receipt
by the Company of the request for indemnification, or (iv) payment of
indemnification is not made within thirty (30) days after a determination has
been made that Indemnitee is entitled to indemnification or after such
determination is deemed to have been made pursuant to Section 6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification or advancement of Expenses.
Indemnitee shall commence such proceeding seeking an adjudication within 180
days following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication, although nothing stated herein
shall adversely affect the Company’s right to oppose Indemnitee’s right to
indemnification or advances of Expenses if a determination is made pursuant to
Section 6(c)(i) of this Agreement or otherwise that Indemnitee is not entitled
to indemnification or advances of Expenses.

 

7



--------------------------------------------------------------------------------

(b) In the event that a determination shall have been made pursuant to
Section 6(c)(i) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(c)(i).

(c) If a determination shall have been made pursuant to Section 6(c)(i) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section **[[11][12]] of this Agreement) actually
and reasonably incurred by Indemnitee in such judicial adjudication, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery, unless a
determination shall have been made pursuant to Section 6(c) or otherwise of this
Agreement that Indemnitee is not entitled to indemnification, advancement of
expenses or insurance recovery, in which event the Company shall not be required
to make such payments unless and until there is a judicial adjudication that
Indemnitee is so entitled.

(e) The Company shall be precluded, to the extent permitted by law, from
asserting in any judicial proceeding commenced pursuant to this Section 7 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Constituent Documents, any other agreement, a
vote of stockholders, a resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. To the extent that a change in the DGCL,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Constituent Documents and this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.

 

8



--------------------------------------------------------------------------------

Except as provided in Section 8(c) below, no right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Except
as provided in Section 8(c) below, the assertion of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion of any other
right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust or other Enterprise that such person serves at the request of the
Company, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
director, officer, employee, agent or fiduciary under such policy or policies.
If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice to the insurers of the commencement of a
Proceeding to which Indemnitee has been made a party or is a participant by
reason of Indemnitee’s Corporate Status in accordance with the procedures set
forth in the respective policies. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.

(c) **[This subsection (c) only applies to TPG Nominees] The Company hereby
acknowledges that Indemnitee has or may have certain rights to indemnification,
advancement of expenses and/or insurance provided by TPG Partners VI, L.P.,
certain investment funds or partnerships managed by TPG Partners VI, L.P. and
certain of their affiliates, including, without limitation, certain of their
members or general partners (collectively, the “Fund Indemnitors”). The Company
hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee under this Agreement or the Constituent Documents (or
any other agreement between the Company and Indemnitee) are primary and any
obligation of the Fund Indemnitors (or their insurers) to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by
Indemnitee are secondary and excess), (ii) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement or any Constituent Documents (or any other agreement between the
Company and Indemnitee), without regard to any rights Indemnitee may have
against the Fund Indemnitors, and (iii) that it irrevocably waives, relinquishes
and releases the Fund Indemnitors from any and all claims against the Fund
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that (x) no advancement or payment
by the Fund Indemnitors on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification or advancement from the Company
shall affect the foregoing, (y) the Company shall immediately indemnify and
reimburse the Fund Indemnitors for any such advancement or other payment of
their own funds to Indemnitee for which Indemnitee would be entitled to
indemnity (including advancement of Expenses) under this Agreement or any
Constituent Documents, and (z) the Fund Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The Company
and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 8(c).

 

9



--------------------------------------------------------------------------------

(d) Except as provided in Section 8(c) above, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (except for any rights of recovery
against the Fund Indemnitors), who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

(e) Except as provided in Section 8(c) above, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(f) Except as provided in Section 8(c) above, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust or other Enterprise shall
be reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from such other corporation, partnership, joint venture,
trust or other Enterprise.

9. **[This Section 9 only applies to TPG Nominees] Waiver of Corporate
Opportunity. The Company has considered the duty of directors of the Company to
surrender to the Company any business opportunities in the line of the Company’s
business or otherwise related to the business of the Company or in which the
Company otherwise has any interest or expectancy that are presented to such
directors (the “Corporate Opportunities”). As permitted by Section 122(17) of
the DGCL, by resolution of the Board of Directors, the Company has waived any
interest or expectancy in any Corporate Opportunity presented to Indemnitee or
to any Fund Indemnitor at any time and the Company otherwise absolves and
releases Indemnitee of any obligation as a director of the Company to present
Corporate Opportunities to the Company and otherwise waives any interest in any
Corporate Opportunity.

10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other Enterprise) and shall continue thereafter so long as
Indemnitee shall be subject to any Proceeding (or any proceeding commenced under
Section 7 hereof) by reason of Indemnitee’s Corporate Status, whether or not
Indemnitee is acting or serving in any such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.

 

10



--------------------------------------------------------------------------------

11. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as an officer or director of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as an officer or director of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

12. Definitions. For purposes of this Agreement:

(a) A “Change of Control” of the Company shall mean:

(i) the sale, lease, exchange or other transfer of substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled, directly or
indirectly, by the Company; or

(ii) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation do not have “beneficial ownership” (as defined in Rule
13d-3 under the Exchange Act) immediately following the effective date of such
merger or consolidation of more than 50% of the combined voting power of the
surviving corporation’s outstanding securities ordinarily having the right to
vote at elections of directors; or

(iii) a change of control of the Company of a nature that would be required to
be reported pursuant to Section 13 or 15(d) of the Exchange Act, whether or not
the Company is then subject to such reporting requirements, including, without
limitation, such time as (1) any person, who, on the date of this Agreement, did
not beneficially own at least 10% of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act), directly or indirectly of 50% or more of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors, or (2) individuals who constitute the Board
on the date of this Agreement cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date of this Agreement whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors comprising the Board will, for purposes of this clause (2), be
considered as though such persons were members of the Board of Directors on the
date of this Agreement.

 

11



--------------------------------------------------------------------------------

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or is or was a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, or other Enterprise (including any employee benefit plan) that such
person is or was serving at the request of the Company, for which purpose a
person shall be conclusively deemed to be serving as a director, officer,
employee or agent of a majority owned subsidiary of the Company at the request
of the Company.

(c) “Disinterested Director” means a director of the Company who is not a party
to the Proceeding in respect of which indemnification is sought by Indemnitee.

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, or other enterprise that Indemnitee is or was serving at
the request of the Company as a director, officer, employee or agent.

(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(f) “Independent Legal Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
The Company agrees to pay the reasonable fees of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(g) “Proceeding” includes any threatened, pending or completed action, suit, or
other proceeding, whether brought by or in the right of the Company or otherwise
and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is, or is threatened to be made, a party or otherwise, by reason
of Indemnitee’s Corporate Status, including by reason of any action taken by
Indemnitee or of any inaction on Indemnitee’s part while acting in Indemnitee’s
Corporate Status; in each case whether or not Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement, but excluding one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce Indemnitee’s
rights under this Agreement.

 

12



--------------------------------------------------------------------------------

13. Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision. In
the event any provision hereof conflicts with any applicable law, such provision
shall be deemed modified, consistent with the aforementioned intent, to the
extent necessary to resolve such conflict.

14. Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

15. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that the Company can establish that such failure
or delay materially prejudices the Company.

16. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.

(b) To the Company at:

8601 N. Scottsdale Rd., Suite 225

Scottsdale, Arizona 85253

Attention: Chief Executive Officer

or to such other address as may have been furnished by notice to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

13



--------------------------------------------------------------------------------

18. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

19. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.

SIGNATURE PAGE TO FOLLOW

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY AV Homes, Inc. By:           Name:       Title:    

 

INDEMNITEE   Name:     Address:                          

 

15